                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In re:
                                                                      Case #: 18-83207-CRJ11
 PRIMARY PROVIDERS OF ALABAMA, INC.
 EIN: XX-XXX9960                                                      CHAPTER 11


      DEBTOR.

                   MOTION TO PROHIBIT USE OF CASH COLLATERAL

 COMES NOW, BancorpSouth Bank, a corporation, (“Movant”), by and through counsel, and moves
 the Court to prohibit the Debtor’s use of cash collateral. In support of said Motion, MOVANT
 shows as follows:

     1. The above-styled Debtor filed a Chapter 11 Petition in the above-styled District and Division
        on 10/26/18.

     2. On 11/04/16, Debtor, fdba Allman Family Medicine, P.C., executed a promissory note (“Note
        1”) to Movant and a Security Agreement Addendum (“SA Addendum 1”) contemporaneously
        therewith granting a security interest in “All Business Assets” and a first mortgage on 3.37
        acres located at 1878 Jeff Road NW #G, Huntsville, AL 35806. A copy Note 1 and of the SA
        Addendum 1 are attached hereto as “Exhibit A” and “Exhibit B,” respectively, and
        incorporated herein by reference. Debtor also executed contemporaneously with Note 1 a
        Commercial Security Agreement (“CSA 1”) granting therein a security interest to Movant in
        “Equipment” and “All Business Assets.” A copy of CSA 1 is attached hereto as “Exhibit C”
        and incorporated herein by reference.
     3. Additionally, on 11/04/16, Debtor, fdba Allman Family Medicine, P.C., executed a second
        promissory note (“Note 2”) to Movant and a Security Agreement Addendum (“SA
        Addendum 2”) therewith granting a security interest in “Accounts Receivable.” A copy
        Note 2 and of the SA Addendum 2 are attached hereto as “Exhibit D” and “Exhibit E,”
        respectively. Debtor also executed contemporaneously with Note 2 a Commercial Security
        Agreement (“CSA 2”) granting therein a security interest to Movant in “Account
        Receivable” and “Accounts and other Rights of Payment” (“Account Collateral”). A copy of
        CSA 2 is attached hereto as “Exhibit F” and incorporated herein by reference.

     4. On 11/07/16, Movant filed with the Alabama Secretary of State a UCC-1 Financing
        Statements, Statement #: XX-XXXXXXX (“FS 1”) and Statement #: XX-XXXXXXX (“FS 2”) thereby
        properly perfecting Movant’s interest in all business assets, accounts receivables, and all
        equipment of the Debtor, whether then owned or acquired thereafter. A copy of FS 1 and FS




Case 18-83207-CRJ11        Doc 56    Filed 01/09/19 Entered 01/09/19 19:44:15              Desc Main
                                    Document     Page 1 of 8
       2 are attached hereto as “Exhibit G” and “Exhibit H,” respectively, and incorporated herein
       by reference.

    5. On 06/01/18, Debtor, fdba Allman Family Medicine, P.C., executed a renewal promissory
       note (“Note 3”) to Movant and a Security Agreement Addendum (“SA Addendum 3”)
       therewith granting a security interest in “Accounts Receivable.” A copy Note 3 and of the SA
       Addendum 2 are attached hereto as “Exhibit I” and “Exhibit J,” respectively. Debtor also
       executed contemporaneously with Note 3 a Commercial Security Agreement (“CSA 3”)
       granting therein a security interest to Movant in “Account Receivable” and “Accounts and
       other Rights of Payment” (“Account Collateral”). A copy of CSA 3 is attached hereto as
       “Exhibit K” and incorporated herein by reference.

    6. At the time the case was filed, the Debtor was indebted to the Movant in the amount of
       $68,184.42 on Note 1 and $349,617.08 on Note 3.

    7. Note 3 matured as of 09/14/2018, and no payments towards the balance have been made post-
       petition.

    8. Note 1 is due for the month of September and October of 2018 prepetition.

    9. No post-petition payments have been by the debtor on Note 2.

    10. The proceeds of Movant’s Asset Collateral and Account Collateral, specifically, the
        proceeds of the accounts receivable, securing Movant’s Note 1 and 2 constitute cash
        collateral, as defined by 11 U.S.C.A. § 363(a), (“Cash Collateral”) which the debtor
        proposes to use and is using in the operation of its business.

    11. Movant’s security interest extends to the accounts receivable and any proceeds thereof
        pursuant to 11 U.S.C.A. § 552(b) and the terms of CSA 1 and 2.


    12. Under 11 U.S.C. § 363(c)(2), [t]he trustee may not use, sell, or lease cash collateral under
        paragraph (1) of this subsection unless--
               (A) each entity that has an interest in such cash collateral consents; or
               (B) the court, after notice and a hearing, authorizes such use, sale, or lease in
               accordance with the provisions of this section.

    13. Unless the court prohibits the use of the accounts receivable by Debtor or conditions its use
        upon providing Movant adequate protection, Movant will suffer irreparable damage due to
        the loss in value of its Asset Collateral and Account Collateral, specifically, its accounts
        receivable, as it is turned into Cash Collateral and dissipated.

    14. To-date, Movant has not consented to the use of the Cash Collateral, and the Court has not
        authorized the use of the same.




Case 18-83207-CRJ11        Doc 56     Filed 01/09/19 Entered 01/09/19 19:44:15               Desc Main
                                     Document     Page 2 of 8
    15. Additionally, Debtor has yet to file an operating report, and the same was due 12/15/18.

    16. Further, according the Schedule A/B of the Debtor’s Petition filed on 10/26/18, the total value
        of the accounts receivable held by the Debtor was $133,000.00. At the 341 Meeting of
        Creditors held on 11/27/18, the Debtor testified that the total value of accounts receivable held
        by the Debtor at that time was approximately $45,000.00.


 WHEREFORE, PREMISES CONSIDERED, the MOVANT respectfully requests that:

    A) The Debtor segregate and provide an accounting to MOVANT for all Cash Collateral in the
       Debtor’s possession, custody or control;

    B) The Debtor establish a segregated account either at MOVANT or at another financial
       institution wherein MOVANT will be given authority to access and review the account
       activity immediately at the request of MOVANT;

    C) The Debtor file an operating report;

    D) The Debtor be prohibited from using Cash Collateral.

    E) In the alternative, that:

            a. The Debtor be required to provide Movant with adequate protection for the use of
               Cash Collateral.

            b. The Debtor not withdraw from the segregated account any funds other than those used
               for strict operation of the business or principal and interest payments to Movant.

    F) Or, alternatively, that the Court appoint a trustee to administer the Cash Collateral on behalf
       of the Debtor.

    G) That the Court grant such other relief as the Court deems just and proper.

 This 9th day of January, 2019.

                                                _/s/ James C. Cameron__________
                                                James C. Cameron (ASB-9443-5LP9)
                                                Jones & Cameron LLC
                                                Attorney for MOVANT
                                                P. O. Box 940
                                                2305 Worth Street
                                                Guntersville, AL 35976




Case 18-83207-CRJ11         Doc 56    Filed 01/09/19 Entered 01/09/19 19:44:15                Desc Main
                                     Document     Page 3 of 8
                                             CERTIFICATE OF SERVICE


 I hereby certify that I have served a copy of the foregoing, in accordance with Fed. R. Bankr. P. 4001(a), 9014, and 7004,
 by first class mail postage prepaid or via Notice of Electronic Filing through the Court’s CM/ECF Noticing System to the
 following parties or to those parties listed on the attached Creditor’s Matrix:

           Primary Providers of Alabama (fdba, Allman Family Medicine, P.C.)
           1861 Shellbrook Drive
           Huntsville, AL 35806

           Tazewell Shepard                                       Tazewell Taylor Shepard, IV
           taze@ssmattorneys.com                                  ty@ssmattorneys.com
           cheryl@ssmattorneys.com
           janelle@ssmattorneys.com

           Richard M Blythe, Bankruptcy Administrator
           Richard_Blythe@alnba.uscourts.gov
           courtmaildec@alnba.uscourts.gov

 This 9th day of January, 2019.

                                                         __/s/ James C. Cameron________
                                                         James C. Cameron
 (38400)




Case 18-83207-CRJ11               Doc 56     Filed 01/09/19 Entered 01/09/19 19:44:15                         Desc Main
                                            Document     Page 4 of 8
Label Matrix for local noticing           BancorpSouth Bank, a corporation         Primary Providers of Alabama, Inc.
1126-8                                    c/o James C. Cameron                     1861 Shellbrook Drive
Case 18-83207-CRJ11                       P.O. Box 940                             Huntsville, AL 35806-3417
NORTHERN DISTRICT OF ALABAMA              Guntersville, AL 35976-0940
Decatur
Wed Jan 9 19:39:03 CST 2019
West Madison Professional Plaza, LLC      U. S. Bankruptcy Court                   *Bancorp South
c/o C. Paul Davis                         400 Well Street                          401 Franklin Street
Davis Law Firm, P.C.                      P. O. Box 2775                           Huntsville, AL 35801-4210
5016 Littlebury Road SE                   Decatur, AL 35602-2775
Huntsville, AL 35802-1825

(p)BANCORPSOUTH                           *Blue Cross and Blue Shield of Alabama   *Comphealth Associates, Inc.
BANKRUPTCY DEPARTMENT                     P.O. Box 360387                          CHG Healthcare Services, Inc.
P O BOX 4360                              Birmingham, AL 35236-0387                7259 S. Bingham June Boulevard
TUPELO MS 38803-4360                                                               Midvale, UT 84047-4860


*Henry Schein                             *McKesson Medical Surgical               *Medbill
Dept CH 10241                             P.O. Box 660266                          3409 Vestavia Circle
Palatine, IL 60055-0241                   Dallas, TX 75266-0266                    Decatur, AL 35603-4605



*Moore Medical                            *Ocaria                                  *Redstone Federal Credit Union
P.O. Box 99718                            600 Blvd South SW                        220 Wynn Drive
Chicago, IL 60696-7518                    Suite 305                                Huntsville, AL 35893-0001
                                          Huntsville, AL 35802-2121


*Sanofi Pasteur, Inc.                     *Servis Biz Card Services                *ServisFirst Bank
12458 Collections Center Drive            P.O. Box 84070                           850 Shades Creek Parkway, Ste. 200
Chicago, IL 60693-0001                    Columbus, GA 31908-4070                  Birmingham, AL 35209-4463



*ServisFirst Bank                         *SonoDynamics                            *The Hartford
P.O. Box 1508                             4800 Whitesburg Drive                    P.O. Box 660916
Birmingham, AL 35201-1508                 Suite 30-185                             Dallas, TX 75266-0916
                                          Huntsville, AL 35802-1698


*West Madison Professional Plaza LLC      *Wilicam, Inc. dba Vanguard Cleaning     AAdvantage Aviator Mastercard
100 Springton Drive                       3755 Corporate Woods Drive               Card Services
Madison, AL 35758-7625                    Birmingham, AL 35242-2244                P.O. Box 60517
                                                                                   City of Industry, CA 91716-0517


Alabama Department of Revenue             American Proficiency Institute           Anda, Inc.
Income Tax Division                       Dept. 9526                               P.O. Box 930219
P.O. Box 327460                           P.O. Box 30516                           Atlanta, GA 31193-0219
Montgomery, AL 36132-7460                 Lansing, MI 48909-8016


AnswerTel of Athens                       Audit MicroControls                      Bank Independent
216 S. Marion Street                      P.O. Box 3369                            P.O. Box 5000
Suite D                                   Eatonton, GA 31024-3369                  Sheffield, AL 35660-0137
Athens, AL 35611-2569

             Case 18-83207-CRJ11       Doc 56    Filed 01/09/19 Entered 01/09/19 19:44:15          Desc Main
                                                Document     Page 5 of 8
Beckman Coulter, Inc.                     Beckman Coulter, Inc.                 Bio-Rad Laboratories
Dept. CH 10164                            Mail Code 42-B06                      P.O. Box 849740
Palatine, IL 60044                        P.O. Box 189015                       Los Angeles, CA 90084-9740
                                          Miami, FL 33196


Cintas Corp. #241                         Citi COSTCO                           Doctors Exchange
P.O. Box 630910                           P.O. Box 9001016                      P.O. Box 1330
Cincinnati, OH 45263-0910                 Louisville, KY 40290-1016             Madisonville, LA 70447-1330



(p)EMPLOYMENT SCREENING SERVICES INC      Evoqua Water Technologies LLC         Finao Solutions
ATTN ATTN LEGAL DEPT                      26563 Network Place                   2006 Franklin Street
2700 CORPORATE DRIVE                      Chicago, IL 60673-1265                Suite 201
SUITE 100                                                                       Huntsville, AL 35801-4537
BIRMINGHAM AL 35242-2733

Hartford Fire Insurance Company           Henry Schein                          Horiba Medical
Bankruptcy Unit, NP-3 Hartford Plaza      Dept CH 14125                         P.O. Box 512936
Hartford, CR 06155-0001                   Palatine, IL 60055-4125               Los Angeles, CA 90051-0936



Huntsville Utilities                      Internal Revenue Service              Jani-King SV Region
112 Spragins Street                       P.O. Box 7346                         P.O. Box 6247
Huntsville, AL 35801-4902                 Philadelphia, PA 19101-7346           Huntsville, AL 35813-0247



Katarina Allman                           Lioce Group                           Lynda Hall, Tax Collector of Madison, CO AL
1861 Shellbrook Drive                     2950 Drake Avenue                     100 Northside Square, Room 116
Huntsville, AL 35806-3417                 Huntsville, AL 35805-5124             Huntsville, AL 35801-8815



MDA Professional Group                    Medical Systems                       Merck Sharp & Dohma Corp.
P.O. Box 11407                            459 James Road                        P.O. Box 5254
Birmingham, AL 35246-0440                 Hampton Cove, AL 35763-9024           Carol Stream, IL 60197-5254



Merge Healthcare                          Methvin Terrell                       Mirion Technologies
P.O. Box 205824                           2201 Arlington Avenue                 P.O. Box 101301
Dallas, TX 75320-5824                     Birmingham, AL 35205-4003             Pasadena, CA 91189-0005



Monrovia Investment Group                 Orkin                                 Pfizer
1892 Jeff Road                            1035 Putman Drive NW                  P.O. Box 100539
Huntsville, AL 35806-1039                 Suite F                               Atlanta, GA 30384-0539
                                          Huntsville, AL 35816-2237


Pitney Bowes                              RJYoung                               Radiation Detection Co.
P.O. Box 371896                           MSC7511                               3527 Snead Drive
Pittsburgh, PA 15250-7896                 P.O. Box 415000                       Georgetown, TX 78626-8214
                                          Nashville, TN 37241-7511

             Case 18-83207-CRJ11       Doc 56    Filed 01/09/19 Entered 01/09/19 19:44:15       Desc Main
                                                Document     Page 6 of 8
Radiology of Huntsville                                Redstone FCU                                         Ricoh USA, Inc.
2006 Franklin Street                                   220 Wynn Dr NW                                       P.O. Box 532530
Suite 200                                              Huntsville, AL 35893-0001                            Atlanta, GA 30353-2530
Huntsville, AL 35801-4537


Sanofi Pasteur Inc.                                    Secretary of the Treasury                            Shred-It
Discovery Dr.                                          1500 Pennsylvania Ave., NW                           28883 Network Place
Swiftwater, PA 18370                                   Washington, DC 20220-0001                            Chicago, IL 60673-1288



Sirote                                                 Stericycle Stericycle ComSol                         Stericycle, Inc.
P.O. Box 55509                                         26604 Network Place                                  P.O. Box 6582
Birmingham, AL 35255-5509                              Chicago, IL 60673-1266                               Carol Stream, IL 60197-6582



U.S. Securities and Exchange Commission                United States Attorney                               United States Bankruptcy Administrator
Regional Director, Branch of Reorganizat               Northern District of Alabama                         Northern District of Alabama
Atlanta Regional Office, Suite 900                     1801 Fourth Avenue North                             1800 Fifth Avenue North
950 East Paces Ferry Road                              Birmingham, AL 35203-2101                            Birmingham, AL 35203-2111
Atlanta, GA 30326-1180

West Interactive Services Corp                         West Interactive Services Corporation                Richard M Blythe
700 14th Street                                        11808 Miracle Hills Dr                               United States Bankruptcy Administrator
Denver, CO 80256-0001                                  Omaha Ne 68154                                       PO Box 3045
                                                       Omaha, NE 68154-4403                                 Decatur, AL 35602-3045


Tazewell Shepard                                       Tazewell Taylor Shepard IV
Tazewell Shepard, P.C.                                 Sparkman, Shepard & Morris, P.C.
PO BOX 19045                                           P.O. Box 19045
HUNTSVILLE, AL 35804-9045                              Huntsville, AL 35804-9045




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


*Bancorp South                                         (d)Bancorp South                                     Employment Screening Services
P.O. Box 789                                           P. O. Box 789                                        Dept. K
Tupelo, MS 38802                                       Tupelo, MS 38802                                     P.O. Box 830520
                                                                                                            Birmingham, AL 35283




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)SERVISFIRST BANK                                    (u)SONODYNAMICS, LLC                                 (d)BancorpSouth Bank, a corporation
                                                       4800 Whitesbrug Drive                                c/o James C. Cameron
                                                       Suite 30-185                                         P.O. Box 940
                                                       Huntsville                                           Guntersville, AL 35976-0940

             Case 18-83207-CRJ11                 Doc 56      Filed 01/09/19 Entered 01/09/19 19:44:15                       Desc Main
                                                            Document     Page 7 of 8
(d)Ocaria                              (d)Sanofi Pasteur Inc                 (d)ServisFirst Bank
600 Blvd South SW                      12458 Collections Center Drive        850 Shades Creek Parkway, Ste. 200
Suite 305                              Chicago, IL 60693-0001                Birmingham, AL 35209-4463
Huntsville, AL 35802-2121


(d)SonoDynamics, LLC                   (d)West Madison Professional Plaza    End of Label Matrix
4800 Whitesburg Dr., Suite 30-185      100 Springton Drive                   Mailable recipients   76
Huntsville, AL 35802-1698              Madison, AL 35758-7625                Bypassed recipients    8
                                                                             Total                 84




             Case 18-83207-CRJ11    Doc 56    Filed 01/09/19 Entered 01/09/19 19:44:15       Desc Main
                                             Document     Page 8 of 8
